Citation Nr: 0818341	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable initial rating for arthritis 
of the left lower extremity.

2.  Entitlement to an increased disability evaluation for 
residuals of right thigh contusion, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal concerning the left lower extremity arises from 
the original assignment of a disability rating following the 
award of service connection; the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the ratings to the present.  Given 
the fact that the veteran's last VA examination was nearly 
three years ago and that he has apparently undergone further 
testing and treatment, and the veteran's claim that his 
arthritis of the left lower extremity disability is more 
severe then reflected in the initial noncompensable ratings, 
the Board finds that a thorough and contemporaneous VA 
examination is needed to adequately evaluate his current 
level of disability.  

In regards to the veteran's representative's contention that 
the last VA examination in July 2005 is too old to adequately 
evaluate the current severity of the veteran's disability and 
that a new examination should be scheduled, the Board agrees.  
The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The veteran has also submitted directly to the Board, without 
waiver of consideration by the agency of original 
jurisdiction (AOJ), a June 2007 letter in which he reports 
that he has been seeing doctors at the VA medical center in 
Brockton, Massachusetts who have sent him to have x-rays and 
MRIs, as well as nerve testing to determine the reason for 
numbness and weakness in his legs.  The results of this 
subsequent testing are not included in the veteran's claims 
file and must be obtained.  See 38 C.F.R. § 3.159(c)(2).

With his veteran's June 2007 letter, the veteran also 
included documents from his employer, regarding the time he 
had to take off from work because of pain in his legs.  As 
the veteran has not waived AOJ consideration of this 
evidence, the AOJ should review and consider this evidence 
and issue a supplemental statement of the case.  See 38 
C.F.R. §§ 19.29, 19.31, 20.1304(c) (2007).

The Board also notes that, in a statement received by the RO 
on October 18, 2005, 2005, the veteran disagreed with the 
RO's decision concerning his right leg disability.  As this 
statement was received within one year of the October 29, 
2004 letter notifying the veteran of the increase in the 
disability evaluation of his right thigh contusion, it should 
be considered a notice of disagreement (NOD) with that 
decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  The veteran is hereby informed that he 
must complete his appeal concerning the disability evaluation 
of his right thigh contusion by filing a substantive appeal 
following the issuance of the SOC.  See 38 C.F.R. § 20.200 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from the VA medical center in 
Brockton, Massachusetts, dated from 
January 2004 to the present.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current nature and severity of his 
service-connected arthritis of the left 
lower extremity.  The examiner should 
describe all symptoms including pain or 
weakness, if present.  The claims file 
must be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the case 
that includes the evidence submitted 
directly to the Board by the appellant in 
June 2007.  Then afford the veteran and 
his representative the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

4.  Issue a statement of the case 
concerning the veteran's October 2005 
notice of disagreement with the October 
2004 decision assigning a 20 percent 
disability evaluation for residuals of 
right thigh contusion.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



